DETAILED ACTION

Amendment
Acknowledgment is made of Amendment filed May 17, 2021.  Claims 7-8 and 20 are canceled.  Claims 1, 5-6, 10-11 and 15-19 are amended.  Claims 1-6 and 9-19 are pending.

Allowable Subject Matter
Claims 1-6 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including luminaire assembly adapted to be suspended from a mounting surface, the luminaire assembly comprising: a luminaire comprising a weight; b. a mounting assembly comprising: i. a pan adapted to be mounted on the mounting surface, wherein the pan defines a pan opening and comprises a tab;  ii. a joint comprising a top, a bottom separated a distance from the top, and an outer surface defining a groove that extends along the outer surface at least a portion of the distance between the top and the bottom so as to define a groove length extending along a groove axis, wherein the joint is adapted to be positioned within the pan opening such that the tab of the pan is received within the groove of the joint, wherein the tab is sized and shaped such that the tab (i) can move longitudinally within and along the groove parallel to the groove axis to permit the joint to rotate about a first axis and (ii) can rotate laterally within the groove transverse to the groove axis to permit the joint to rotate about a second axis, and wherein the joint defines an aperture that extends through the joint from the top to the bottom; and Page 2 of 13Appl. No. 16/813,095 Amendment and Response to Non-Final Office Action iii. a cord having a first end and an opposing second end, wherein: (a) the cord is adapted to extend between the mounting surface and the luminaire; and (b) the cord comprises a jacket at least partially surrounding a support cable and one or more electrical wires, wherein the support cable at the first end of the cord is adapted to extend through the aperture of the joint and to fixedly couple to the joint and wherein the support cable at the second end of the cord is adapted to fixedly couple to the luminaire such that the support cable is adapted to bear the weight of the luminaire when the luminaire is suspended from the mounting surface.  
The best prior arts of record, Liu and Lipscomb, collectively teach the claimed invention but fail to teach or suggest a tab sized and shaped such that the tab can rotate laterally within the groove transverse to the groove axis to permit the joint to rotate about a second axis, nor does Examiner find sufficient reason or motivation to modify the prior art to achieve the claimed structural and functional differences.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2-6 and 9-14 are allowable in that they are dependent on, and further limit claim 1.
Regarding claim 15, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including mounting assembly for suspending a luminaire from a mounting surface, the mounting assembly comprising: a pan defining a pan aperture and having a tab extending into the pan aperture, a rotatable having a groove extending along the outer surface of the rotatable joint, wherein the rotatable joint is positioned in the pan aperture and the tab is sized and shaped to be positioned within the groove and to allow the joint to rotate about a first axis when the tab travels along the length of the groove and about a second axis when the tab rotates laterally within the groove and wherein the rotatable joint defines a channel that extends through the rotatable joint; andPage 5 of 13Appl. No. 16/813,095 Amendment and Response to Non-Final Office Actiona cord adapted to extend at least partially through the rotatable joint, wherein the cord comprises a jacket at least partially surrounding a support cable and one or more electrical wires and wherein the support cable is adapted to couple to the rotatable joint and to the luminaire, wherein, when the mounting assembly suspends the luminaire from the mounting surface, the rotatable joint is configured to rotate such that the cord extends at nadir regardless of the angle of the mounting surface and wherein the support cable is configured to support at least a portion of a weight of the luminaire.
The best prior arts of record, Liu and Lipscomb, collectively teach the claimed invention but fail to teach or suggest a tab sized and shaped to be positioned within the groove to allow the joint to rotate about a second axis when the tab rotates laterally within the groove, nor does Examiner find sufficient reason or motivation to modify the prior art to achieve the claimed structural and functional differences.  .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875